DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 3 is objected to because of the following informalities:  The claim recited the limitation “the remote control (10)” however this is the first instance based on the claim chain of dependency that the remote control is mentioned the claim should instead read “ a remote control (10)”. 
Claim 4 is objected as being dependent upon the objected base claim 3

3.	Claim 7 is objected to because of the following informalities:  The claim recited the limitation “the remote control (10)” however this is the first instance based on the claim chain of dependency that the remote control is mentioned the claim should instead read “a remote control (10)”. 
Claim 8 is objected as being dependent upon the objected base claim 3
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swafford (US 2016/0134930).

 	As per claim 1 Swafford discloses an electronic shelf label system (abstract and Figure 28A-28B), comprising 
a server for delivering shelf label display information  (Figure 28A server paragraph [0278]  main hub 28225 in combination with the database 28223 perform server functionality to deliver information to displays 28200A-28201C) to a number of display devices that are controlled by the server to display said shelf label display information on their screens (paragraph [0278-0280]Figure 28A displays 28200A-28201C configured to display information provided by the server), wherein  
 said screen is designed to display video content represented by received video data (Figures 28A-30B shelf display is designed to display the information provided by the server of Figure 28A; see abstract), and 
said display device is designed to deliver video data to a screen (5) (paragraph [0294] the single continuous display 29301 allows for both dynamic and static messaging to the consumer, including information about a product may be displayed on the single continuous display 29301 , including graphics, text, animations, video and/or combinations) and 
 to receive label positioning data for defining the position of the shelf label display information in the display area of at least one of the screens connected to it (paragraph [0267] Still other examples include interpreting a press and hold movement of the finger from one area of the display to another area of the display as a movement instruction e.g. an input by an individual to move a user interface from a current location on the display to another location on the display), and  
to embed the shelf label display information in accordance with the received location data in the video content that is delivered to said screen (paragraph [0386][0266] the display provides information such as static images or video stream and the information provided is related to promotional information and the product on the shelf).

As per claim 5, Swafford discloses a method of positioning an electronic shelf label comprising the steps of 
delivering from a server shelf label display information (Figure 28A server paragraph [0278] main hub 28225 in combination with the database 28223 perform server functionality to deliver information to displays 28200A-28201C) to a number of display devices that are controlled by the server to displayed said information on their screens (paragraph [0278-0280] and Figure 28A displays 28200A-28201C configured to display information provided by the server), wherein
 said screen is designed to display video content represented by received video data (paragraph [0294] the single continuous display 29301 allows for both dynamic and static messaging to the consumer, including information about a product may be displayed on the single continuous display 29301, including graphics, text, animations, video and/or combinations), and 
said display device receives label positioning data for defining the position of the shelf label display information in the display area of at least one of the screens connected to it  (paragraph [0267] Still other examples include interpreting a press and hold movement of the finger from one area of the display to another area of the display as a movement instruction e.g. an input by an individual to move a user interface from a current location on the display to another location on the display),and embeds the shelf label display information in accordance with the received label positioning data in the video content that is delivered to said screen (paragraph [0386][0266] the display provides information such as static images or video stream and the information provided is related to promotional information and the product on the shelf).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford in view of Park (KR 20110085332).
 	
 	As per claim 2, Swafford teaches wherein said display device comprises a position-control interface for receiving said label positioning data (paragraph [0267] describes using a gesture on the display to change the location of the label. This implies a touch screen device :paragraph [0266][0271] connected to the display using an interface and edit the content on the display by means of the interface on the display: Figure 29 shows the shelf display interface showing the labels positions which can be manipulated by the touchscreen on the continuous display 29301) .
	Swafford seems to not explicitly disclose “receiving the label position data from a remote device different from the server”.
	However, Park on the other hand teaches receiving said label positioning data a remote-control device  that is different from the server  (Figure 1 shows a remote device 30 provided to interact with another display system 10 where the remote display 30 is different from a server construed as terminal in combination with element 40: Figures 12-15 shows that the content of a the display region 10 is replicated on the remote device 30 and object such as object 40 position can be manipulated from the remote device 30 having the remote device 30 provide positioning data related to movable objects on the user interface of the display system 10).
	It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Swafford and Park teaches the system according to claim 1. Swafford further teaches a representation of the display area of said screen, and 
a representation of said shelf label display information within said display area (Swafford Figure 29 display area of screen 29301 having shelf label display information 29311,29313 and 29315). 
Swafford does not teach wherein the remote control comprises a remote-control display and executes an application that visualizes on the remote-control display
However, Park on the other hand teaches the remote control (Figure 1 shows a remote device 30 provided to interact with another display system 10 where the remote display 30 is different from a server construed as terminal in combination with element 40) comprises a remote-control display and executes an application that visualizes on the remote-control display ( Figures 12-15 shows that the content of a the display region 10 is replicated on the remote device 30 and object such as object 40 position can be manipulated from the remote device 30 having the remote device 30 provide positioning data related to movable objects on the user interface of the display system 10 ).
	It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Swafford and Park teaches the system according to claim 3. Swafford further teaches wherein the application is designed 
to detect a user interaction regarding the movement and / or positioning of the representation of the shelf label display information on display, and to generate the label positioning data therefrom (Swafford paragraph [0267] it is disclosed that label positioning can be manipulated by means of a touch interface), but does not teach “on the remote-control display”.  Park further teaches the remote control display 30 can manipulate the interactive content on the display such as element 41 on remote which represents element 40 on the source display 10 (see Figs 12-15).
and to transmit the label positioning data to the display device over its remote- control interface that is compatible with the position-control interface of the display device (6A, 6B) (Park Figures 12-15 the positioning data for the manipulation of object 41 on the remote device its being transmitted to the source display 10 which is represented by the movement of element 40 ).
It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Swafford and Park teaches the method according to claim 5. Swafford further teaches wherein said display device receives said label positioning data (paragraph [0267] describes using a gesture on the display to change the location of the label. This implies a touch screen device :paragraph [0266][0271] connected to the display using an interface and edit the content on the display by means of the interface on the display: Figure 29 shows the shelf display interface showing the labels positions which can be manipulated by the touchscreen on the continuous display 29301) from a remote-control device (10) that ts different from the server (7) via its position-control interface.
Swafford seems to not explicitly disclose receiving the label position data from a remote device different from the server via its position-control interface.
However, Park on the other hand teaches receiving the label position data from a remote device different from the server via its position-control interface (Figure 1 shows a remote device 30 provided to interact with another display system 10 where the remote display 30 is different from a server construed as terminal in combination with element 40: Figures 12-15 shows that the content of a the display region 10 is replicated on the remote device 30 and object such as object 40 position can be manipulated from the remote device 30 having the remote device 30 provide positioning data related to movable objects on the user interface of the display system 10).
	It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Swafford and Park teaches the method according to claim 5. Swafford further teaches a representation of the display area of said screen (5), and - a representation (9A) of said shelf label display information (9) within said display area (Swafford Figure 29 display area of screen 29301 having shelf label display information 29311,29313 and 29315).
Swafford seems to not explicitly disclose the remote control (10) comprises a remote-control display and executes an application that visualizes on the remote-control display.
However, Park on the other hand teaches the remote control (10) (Figure 1 shows a remote device 30 provided to interact with another display system 10 where the remote display 30 is different from a server construed as terminal in combination with element 40) comprises a remote-control display and executes an application that visualizes on the remote-control display a representation (SA) of the display area of said screen (5), and - a representation (9A) of said shelf label display information (9) within said display area ( Figures 12-15 shows that the content of a the display region 10 is replicated on the remote device 30 and object such as object 40 position can be manipulated from the remote device 30 having the remote device 30 provide positioning data related to movable objects on the user interface of the display system 10).
	It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Swafford and Park teaches the method according to claim 7. Swafford further teaches wherein the application - detects a user interaction regarding the movement and / or positioning of the representation (9A) of the shelf label display information on the  display, and - generates the label positioning data therefrom (Swafford paragraph [0267] it is disclosed that label positioning can be manipulated by means of a touch interface which generates the positioning data), but does not teach “on the remote-control display”.  Park further teaches the remote control display 30 can manipulate the interactive content on the display such as element 41 on remote which represents element 40 on the source display 10 (see Figs 12-15).
and to transmit the label positioning data to the display device over its remote- control interface that is compatible with the position-control interface of the display device (6A, 6B) (Park Figures 12-15 the positioning data for the manipulation of object 41 on the remote device its being transmitted to the source display 10 which is represented by the movement of element 40 ).
It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 As per claim 9, Swafford and Park teaches the method according to claim 6.  Swafford further teaches a representation of the display area of said screen, and 
a representation of said shelf label display information within said display area (Swafford Figure 29 display area of screen 29301 having shelf label display information 29311,29313 and 29315). 
Swafford does not teach wherein the remote control comprises a remote-control display and executes an application that visualizes on the remote-control display
However, Park on the other hand teaches the remote control (Figure 1 shows a remote device 30 provided to interact with another display system 10 where the remote display 30 is different from a server construed as terminal in combination with element 40) comprises a remote-control display and executes an application that visualizes on the remote-control display ( Figures 12-15 shows that the content of a the display region 10 is replicated on the remote device 30 and object such as object 40 position can be manipulated from the remote device 30 having the remote device 30 provide positioning data related to movable objects on the user interface of the display system 10 ).
	It would have been obvious to one of ordinary skill in the art to modify Swafford’s display system to include Park’s teaching of having a remote display device with touch input capabilities connected wirelessly to a content providing display and the remote device displaying the same content that is displayed the content providing display and allowing manipulation of the content by that remote device because such a modification is the result of combining prior art elements according to known method to yield predictable results. More specifically, Swafford’s display system as modified by Park’s display remote control teaching is known to yield predictable results of facilitating interaction with the shelf display system since by allowing another way to manipulate the content remotely gives more versatility and flexibility to the user to manipulate and edit the content. Thus, a person of ordinary skill would have appreciated including in Swafford’s display system the ability to do Park’s teaching described above since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691